NICHOLS, Judge,
concurring and dissenting:
*41We must be grateful to Judge Kashiwa for clearing away the fog that surrounded this case, that is, most of it. I join in the opinion except where I indicate specific disagreement.
In view of the holding of the court that plaintiff did not effectively exercise its option and thus became equitable owner, plaintiff does not have a valid Count I claim for destruction of business. In the first place, it is undisputed that it was not destroyed. Congress was willing it should be continued at the same site, and plaintiff remained in possession, though ostensibly as a tenant at sufferance, until at least the filing of the petition in this court. Secondly, any interference with the business was compen-sable under the fifth amendment only indirectly, to the extent the land’s adaptability to the business was an element to consider in the value of the land; not as a separate item. Mitchell v. United States, 267 U.S. 341 (1925). The neglect of the parties to tell us much about the business claim is easily explained: it rose or fell with the issue whether plaintiff had exercised its option and became the equitable owner of the real estate.
As the option was not exercised and the lease had only 17 days to run on the taking date, there is nothing left to" litigate under Count II. In view of Clause 12 of the lease, entitled Effect of Condemnation the leasehold terminated as of the time possession had to be surrendered. If plaintiff did not have to surrender possession, nothing happened to terminate the leasehold and it continued to the end of the lease term. If plaintiff did have to surrender possession, Article 12 cuts off its recovery. Obviously Article 12 was intended to cut off the lessee from claiming a share of the award in case any taker by eminent domain exercised its right to possession and thus interfered with the lease. Article 12 was a bargain that even if this occurred, the condemnation award would all go to the lessor. In either case, the cause of action under Count II depends on valid exercise of the option, just as Count I does, and Count II fails under the court’s conclusion the same as Count I.
Count III is based on plaintiffs theory that Pub. L. No. 93-444 cut off the right to "orderly termination,” i.e., indefinite occupancy of the site by plaintiff. We have *42concluded that it was meant to permit plaintiff to occupy indefinitely. This disposes of Count III.
In my view, therefore, the only issues remaining for trial are those under defendant’s counterclaim.